Dear Mr. Burson:
This office is in receipt of your inquiry of recent date, wherein you ask the following question:
     Can a person who now serves as a ward constable also be appointed to serve as a Drainage Board Commissioner under pertinent dual officeholding statutes and the code of ethics for elected and/or appointed officials?
The provision of the dual officeholding law, particularlyLSA-R.S. 42:63 D does not prohibit a local elected ward official from holding full-time employment except in the same political subdivision where he serves as an elected officer.  The political subdivision of a constable is the ward from which he is elected.  See LSA-R.S. 13:2583(B); LSA-R.S. 42:63(9). He is barred only from holding another employment or office in the same political subdivision.
Consequently, it is not a violation of the dual officeholding law for a ward constable to hold full-time employment with a drainage board commission.
As to the portion of your question pertaining to the Code of Governmental Ethics, we refer you to Mr. Gray Sexton, Ethics Commission, 7434 Perkins Road, Baton Rouge, Louisiana, 70808-4379.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
cc: Cliff Bingham
Date Received: February 16, 1996
Date Released: March 5, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL